Citation Nr: 0324009	
Decision Date: 09/15/03    Archive Date: 09/23/03

DOCKET NO.  00-12 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The veteran served on active duty in the Amy from November 
1942 to May 1946.  He died in October 1996; the appellant is 
his surviving spouse.  This case originally came to the Board 
of Veterans' Appeals (Board) on appeal from a September 1999 
rating decision issued by the Montgomery, Alabama Regional 
Office (RO) of the Department of Veterans Affairs (VA) that, 
in part, denied the appellant's claim for Dependency and 
Indemnity Compensation (DIC) benefits under the provisions of 
38 U.S.C.A. § 1318.  The Board remanded the case in August 
2001 for additional development.  

The case was returned to the Board and, in a March 2003 
decision, service connection for the cause of the veteran's 
death was denied, as was the claim of entitlement to 
Dependents' Educational Assistance (DEA)  under the 
provisions of 38 U.S.C. chapter 35.  Pursuant to a stay 
imposed by the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) on the adjudication of claims for 
DIC benefits under 38 U.S.C. § 1318, consideration of this 
issue was deferred.  

In the March 2003 Board decision, the appellant was advised 
that a stay had been ordered by the Federal Circuit on the 
adjudication of claims for DIC benefits under 38 U.S.C. 
§ 1318.  The Federal Circuit recently revised the stay of 
38 U.S.C. § 1318 claims directing VA to process all DIC 
claims, including "hypothetical entitlement" claims under 
38 U.S.C. § 1318, except for claims to reopen on grounds of 
new and material evidence.  National Organization of 
Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 
314 F.3d 1373 (Fed. Cir. 2003).  Under the Federal Circuit's 
order, the Board can now begin appellate review of the 
appellant's claim.

The Board notes that none of the veteran's service medical 
records are in evidence.  In similar cases where the 
veteran's service medical records are presumed destroyed, the 
Board's obligation to explain its findings and conclusions, 
and to consider carefully the benefit-of-the-doubt rule, is 
heightened.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  The 
Board must point out, however, that it does not read into 
O'Hare the presumption that the missing medical records 
would, if they still existed, necessarily support the 
appellant's claim.

Case law does not establish a heightened "benefit of the 
doubt," only a heightened duty of the Board to consider the 
applicability of the benefit of the doubt, to assist the 
claimant in developing the claim, and to explain its decision 
when the veteran's government medical records have been 
destroyed.  See Ussery v. Brown, 8 Vet. App. 64 (1995).  
Similarly, the case law does not lower the legal standard for 
proving a claim for service connection, but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).  While it is 
unfortunate that the veteran's service medical records are 
unavailable, the appeal must be decided on the evidence of 
record.


FINDINGS OF FACT

1.  The veteran's service medical records are not available.

2.  VA has made reasonable efforts to assist the appellant in 
obtaining the information and evidence necessary to 
substantiate her claim.

3.  The veteran died in October 1996, at the age of 72, from 
a brainstem hemorrhage.

4.  At the time of his death, the veteran was not service 
connected for any disability.

5.  The veteran was not evaluated totally disabled on the 
basis of service-connected disability for at least 10 
continuous years immediately preceding death.  

6.  No rating decisions were promulgated during the veteran's 
lifetime.


CONCLUSION OF LAW

The appellant has not met the requirements for eligibility to 
DIC benefits under 38 U.S.C. § 1318.  38 U.S.C.A. § 1318 
(West 2002); 38 C.F.R. § 3.22 (1999); 38 C.F.R. § 3.22 
(2002); 65 Fed. Reg. 3,388 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  After a thorough review of the evidence of 
record, the Board finds that the criteria for entitlement to 
Dependency and Indemnity Compensation (DIC) under the 
provisions of 38 U.S.C.A. § 1318 have not been met.

Effective January 21, 2000, VA amended 38 C.F.R. § 3.22 (the 
implementing regulation of 38 U.S.C.A. § 1318) to restrict 
the award of DIC benefits to cases where the veteran, during 
his lifetime, had established a right to receive total 
service-connected disability compensation for the period of 
time required by 38 U.S.C.A. § 1318, or would have 
established such right but for CUE in the adjudication of a 
claim or claims.  

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the Federal 
Circuit held that, for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under 
38 U.S.C.A. § 1311(a)(2) (veteran required to have been rated 
totally disabled for a continuous period of eight years prior 
to death), the implementing regulation, 38 C.F.R. § 20.1106, 
does permit "hypothetical entitlement."

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I), the Federal Circuit addressed a challenge to the 
validity of 38 C.F.R. § 3.22, and found a conflict between 
that regulation and 38 C.F.R. § 20.1106.  The Federal Circuit 
concluded that the revised 38 C.F.R. § 3.22 was inconsistent 
with 38 C.F.R. § 20.1106, which interprets a virtually 
identical veterans benefit statute, 38 C.F.R. § 1311(a)(2), 
and that VA failed to explain its rationale for interpreting 
these virtually identical statutes (1311 and 1318) in 
conflicting ways.  The Federal Circuit remanded the case and 
directed VA to stay all proceedings involving claims for DIC 
benefits under 38 U.S.C.A. § 1318 where the outcome is 
dependent on 38 C.F.R. § 3.22 pending the conclusion of 
expedited rulemaking.  

In August 2001, the Board and all VA ROs suspended the 
adjudication of claims for DIC benefits under the provisions 
of 38 U.S.C.A. § 1318 where the veteran was not rated totally 
disabled for a continuous period of at least 10 years prior 
to death, or at least 5 years from his release from active 
duty, as these cases may involve "hypothetical entitlement."  
See Chairman's Memorandum No. 01-01-17  (August 23, 2001); 
VBA Fast Letter No. 01-77 (Aug. 17, 2001).


On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations as to 
whether a deceased veteran had been totally disabled for 
eight years prior to death so that the surviving spouse could 
qualify for the enhanced DIC benefit available under 
38 U.S.C.A. § 1311(a)(2).  See 67 Fed. Reg. 16309-16317 
(April 5, 2002).

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) 
(NOVA II), after reviewing its holding in NOVA I, the Federal 
Circuit acknowledged that VA had determined that the two 
statutes at issue should be interpreted in the same way and 
had amended 38 C.F.R. § 20.1106 to provide that claims under 
section 1311(a)(2), like claims under 1318, will be decided 
taking into regard prior determinations issued during the 
veteran's lifetime.  The Federal Circuit held that VA could 
properly construe the "entitled to receive" language of 
sections 1311(a)(2) and 1318 in the same way, and could 
properly construe the language of the two statutory sections 
to bar the filing of new claims, i.e., claims where no claim 
had been filed during the veteran's life or the claim had 
been denied and was not subject to reopening- "hypothetical 
entitlement" claims.  The Federal Circuit held that VA could 
construe the language of the two statutory sections to 
foreclose the reopening of all total disability claims filed 
during the veteran's lifetime except for CUE claims, VA did 
not address why other grounds for reopening closed 
proceedings (in addition to CUE) should not also be allowed.  

The Federal Circuit remanded the case for VA to explicitly 
consider the various interpretations of sections 1311 and 
1318 concerning the issue of reopening, and to make a 
rational selection among the alternatives with supporting 
explanation.  The Federal Circuit revised the stay order 
imposed in NOVA I, directing VA to process all DIC claims, 
including "hypothetical entitlement" claims, except for 
claims under 38 U.S.C.A. § 1311(a)(2) and 38 U.S.C.A. § 1318 
where a survivor seeks to reopen a claim on the grounds of 
new and material evidence, pending further rulemaking 
proceedings.

During the pendency of the appellant's claim, 38 U.S.C. 
§ 1318 was amended.  Pub. L. No. 106-117 (Nov. 30, 1999).  
Additionally, 38 C.F.R. § 3.22 was also changed.  65 Fed. 
Reg. 3,388 (January 21, 2000), 65 Fed. Reg. 43,699 (2000).  

The revisions made by the January 2000 interpretive rule are 
not substantive in nature.  Rather they merely restate VA's 
position that 38 U.S.C. § 1318 does not authorize, and has 
never authorized, any "hypothetical entitlement" to 
compensation.  Prior to this there had been a concept 
explored in case law that 38 U.S.C. § 1318 authorized a 
"hypothetical entitlement" to compensation and thus to DIC.  
See Marso v. West, 13 Vet. App. 260 (1999).  However, the 
regulations that were published and became effective January 
21, 2000, specified that 38 U.S.C. § 1318 does not authorize, 
and has never authorized, any "hypothetical entitlement" to 
compensation.  65 Fed. Reg. 3,388 (January 21, 2000).  Since 
the interpretive changes to 38 C.F.R. § 3.22 are not 
substantive in nature, and since 38 U.S.C. § 1318 has never 
authorized hypothetical entitlement to DIC benefits, there is 
no need to remand this case to the RO for consideration of 
the change in law or regulations.  

The net result of the above is that "hypothetical 
entitlement" is no longer a viable basis for establishing 
benefits under either 38 U.S.C.A. § 1311(a)(2) or 38 U.S.C.A. 
§  1318.  So the only possible remaining ways of prevailing 
on this claim are: (1) by meeting the statutory duration 
requirements for a total disability rating; or (2) by showing 
that such requirements would have been met but for CUE in a 
previous rating decision.  See National Organization of 
Veterans' Advocates Inc. v. Secretary of Veterans Affairs, 
314 F.3d 1373 (Fed. Cir 2003) (NOVA II).  

At the time of his death in October 1996, the veteran was not 
service-connected for any condition.  Thus, he was not rated 
totally disabled by a schedular or unemployability rating for 
a continuous period of 10 or more years immediately preceding 
his death.  He also was not rated as totally disabled by a 
schedular or unemployability rating from the date of his 
discharge or release from active duty for a period of not 
less than 5 years immediately preceding his death.  He 
therefore did not meet the duration requirements that would 
allow the appellant to receive DIC.  

That leaves only the question of whether there was CUE in a 
prior RO decision.  However, in this case, the veteran had 
never submitted any claim for disability compensation during 
his lifetime and no rating actions were promulgated during 
his lifetime.  Therefore, there is no basis for any CUE 
claim.

Thus, since it has not been shown that the veteran was in 
receipt of, or would have been entitled to receive, 
compensation at the time of death for a service connected 
disability that was continuously rated totally disabling by a 
schedular or an unemployability rating either from the date 
of the veteran's discharge or release from active duty for a 
period of not less than 5 years immediately preceding death, 
or for a period of 10 or more years immediately preceding 
death, the appellant's claim for entitlement to dependency 
and indemnity compensation under 38 C.F.R. § 1318 is without 
legal merit, and, therefore is denied.  See Sabonis v. Brown, 
6 Vet. App. 426 (1994).

During the pendency of the appellant's claim and appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was enacted.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
However, this is a case where the eligibility requirements 
for the benefits sought are not met.  Accordingly, the law is 
determinative of the issue on appeal.  There is no further 
evidence to be developed.  Therefore, the VCAA that governs 
the development of evidence for VA claims and appeals is not 
applicable to this case, and no further action is necessary 
for compliance with the VCAA.  See Livesay v. Principi, 
15 Vet. App. 165 (2001).


ORDER

The claim for DIC under the provisions of 38 U.S.C.A. § 1318 
is denied.



		
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

